n PI V
                                     zi Pe
                                             "-   t
                                                      •'
                                                                                             01/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 21-0034


                                        OP 21-0034


 MELANIE HOKE,
                                                                         FLED
              Petitioner,
                                                                        JAN 2 6 2021
       v.                                                             Bowen Greenwood
                                                                    Clerk of Supreme Court
                                                                     critttirterl°
 FOURTH JUDICIAL DISTRICT COURT,
 MISSOULA COUNTY,HON.SHANE A.
 VANNATTA,Presiding,

              Respondent.



       Petitioner Melanie Hoke, via counsel, seeks a writ of supervisory control directing
the Fourth Judicial District Court, Missoula County, to reverse its Order denying her
motion to dismiss in the District Court's Cause No. DR-20-175. In that Order, the
District Court denied Hoke's motion to dismiss pursuant to M. R. Civ. P. 12(b)(6),
concluding that Petitioner Gregory Nardi's petition in that matter had stated a claim for
which relief could be granted under § 41-9-102(4), MCA. In her petition for writ, Hoke
argues that the District Court erred as a matter oflaw in denying her motion. Hoke further
seeks to stay the proceedings in the District Court pending the disposition of this petition.
      Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
rnistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Consistent with Rule 14(3), it is the
Court's practice to refrain from exercising supervisory control when the petitioner has an
adequate remedy of appeal. E.g., Buckles v. Seventh Judicial Dist. Court, No. OP 16-0517,
386 Mont. 393, 386 P.3d 545 (table)(Oct. 18, 2016); Lichte v. Mont. Eighteenth Judicial
Dist. Court, No. OP 16-0482, 385 Mont. 540, 382 P.3d 868 (table)(Aug. 24, 2016).
       Hoke has failed to establish that urgency or emergency factors rnake appeal an
inadequate remedy in this case. Although she asserts that she will bear the burden and
expense of discovery and hearing if this rnatter is not dismissed, this Court has held that
conserving resources, without more, is insufficient grounds to justify supervisory control
where a party can seek review of the lower court's ruling on appeal and there is no evidence
that relief on appeal would be inadequate. Yellowstone Elec. Co. v. Mont. Seventh Judicial
Dist. Court, No. OP-1 9-0348. 397 Mont. 552, 449 P.3d 787(table)(Aug. 6, 2019). In this
instance, Hoke has not dernonstrated that her remedy on appeal would be inadequate.
      Because we are denying Hoke's petition for writ of supervisory control, it is
unnecessary to stay proceedings in the District Court.
      IT IS THEREFORE ORDERED that the petition for writ of supervisory control is
DENIED and DISMISSED.
      IT IS FURTHER ORDERED that the motion for stay of proceedings is DENIED as
MOOT.
      The Clerk is directed to provide irnmediate notice of this Order to counsel for
Petitioner, all counsel of record in the Fourth Judicial District Court, Missoula County,
Cause No. DR-20-175, and the Honorable Shane A. Vannatta, presiding Judge.
      DATED this ?--s-L day of January, 2021.



                                                               Chief Justice
3